DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
Claim 1, Line 14 wording: Replacing “too” with “to” is suggested.
Claim 10, Line 12 wording: Adding “that” between “such” and “the” is suggested.
Claim 10, Line 13 wording: Replacing “too” with “to” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation “a plurality of ridges extending outwardly from the front side of the lower knee portion”; Claim 1 recites the limitation “a plurality of angled ridges disposed on a lower half of the front face of the lower knee portion”. It is unclear as to whether or not the “plurality of ridges” recited in Claim 3 is the same “plurality of angled ridges” recited in Claim 1. For the purposes of this examination, the “plurality of ridges” recited in Claim 3 will be interpreted as being the same “plurality of angled ridges” recited in Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20090011404 U) in view of Archuleta (US 20140182041 A1), further in view of Costa et al. (US 20020070514 A1) (hereinafter “Costa”), and further in view of Legenstein (US 5870774 A). Regarding Claim 1, Park teaches the first-fourth elements of the claim, hereinafter (1a), (1b), (1c), and (1d) respectively, but does not teach the fifth-seventh elements, hereinafter (1e), (1f), and (1g) respectively. Archuleta teaches (1e), Costa teaches (1f), and Legenstein teaches (1g). Park teaches
(1a), a knee pad assembly (Park Figure 2, below; Park Technical Field Paragraph 1: “The present invention is…knee pads to protect your knees.”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Park
(1b), an upper leg portion configured to adjustably secure over a thigh of a wearer (Park Figure 2, above; Park Description of Embodiments Paragraph 25: “…while tightening, the protective pads are fastened to wrap your knees while the fastening pads are wrapped around…the user's thighs, and as such the…pads will be firmly fixed.”);
(1c), a knee portion configured to adjustably secure over a lower knee of a wearer (Park Figure 2, above; Park Description of Embodiments Paragraph 25: “…while tightening, the protective pads are fastened to wrap your knees while the fastening pads are wrapped around…the user's thighs, and as such the…pads will be firmly fixed.”);
(1d), a flexible connector that connects the upper leg portion to the lower knee portion (Park Figure 2, above; Park Description of Embodiments Paragraph 23: “The band, as shown (42), is a material with appropriate elasticity and…connects the protective pad (10) and the fastening pad (40).”).
As indicated above, Park does not teach (1e). Archuleta teaches
(1e), a plurality of spherical rollers disposed within a plurality of sockets on an upper half front face of the lower knee portion, wherein each roller of the plurality of spherical rollers is configured to freely rotate within its respective socket of the plurality of sockets (Archuleta Figs. 1 and 3, below; Archuleta Paragraph 0016: “FIGS. 1-3 illustrate a front perspective view of an improved knee pad system including a knee pad including a base 115 with integrated rollers 120...” and “The base 115 acts as a carrier mechanism…”; Archuleta Paragraph 0018: “Rollers 120 are shown held within the base 115 at least half way deep into the base 115.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Archuleta

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Archuleta
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the knee pad assembly of Park to include spherical rollers as taught by Archuleta. Doing so would “…facilitate movement of a user on a flat surface, in accordance with a preferred embodiment.” as recognized by Archuleta (Paragraph 0016).
As indicated above, Park does not teach (1f). Costa teaches
(1f), each spherical roller of the plurality of spherical rollers comprises an annular support that is removably secured within a socket of the plurality of sockets, such that each spherical roller rotates freely within its respective annular support (Costa Paragraph 0041: “The sphere or spherical roller can be contained and supported within the housing by a removable annular retainer.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the knee pad with spherical rollers of the combination of Park and Archuleta to provide a removable annular support as taught by Costa. As such, “The ring can be removed for opening the housing to permit repairs and cleaning of the omnidirectional roller apparatus.” as recognized by Costa (Paragraph 0071).
As indicated above, Park does not teach (1g). Legenstein teaches
(1g), a plurality of angled ridges disposed on a lower half of the front face of the lower knee portion, such the angled ridges are positioned below the plurality of spherical rollers, allowing the angled ridges to act as a brake to slow the wearer and the plurality of spherical rollers (Legenstein Figs. 1 and 4, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Legenstein

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Legenstein
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the knee pad with spherical rollers of the combination of Park and Archuleta to provide a plurality of ridges as taught by Legenstein. Doing so would “cushion the wearer’s knee area” as recognized by Legenstein (Paragraph 7). It should be noted that while Legenstein does not explicitly teach the use of ridges to act as a brake, Legenstein’s teaching would nonetheless “allow the angled ridges to act as a brake” as claimed. It should be further noted that combining prior art elements according to known methods to yield predictable results is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, A.)
Regarding Claim 3, the combination of Park, Archuleta, and Costa teaches a knee pad assembly with rollers but does not teach ridges. Legenstein teaches a plurality of ridges extending outwardly from the front side of the lower knee portion. See rejection for (1g), above. See also “Claim Rejections - 35 USC § 112”, above.
	Regarding Claim 4, Park teaches that the upper leg portion comprises a padded material (Park Description of Embodiments Paragraph 6: “The protective material of the inner pad is made of elastic material or foamed material…”).
	Regarding Claim 5, Park teaches that the lower knee portion comprises a padded material (Park Fig. 2, above; Park Description of Embodiments Paragraph 6: “The protective material of the inner pad is made of elastic material or foamed material…”).
	Regarding Claim 6, Park teaches that the upper leg portion comprises a first upper strap affixed to a first end of the upper leg portion, a second upper strap affixed to a second end of the upper leg portion, and an adjustable upper strap fastener configured to secure the first and second upper straps to each other (Park Figure 2, above).
	Regarding Claim 7, Park teaches that the adjustable upper strap fastener comprises an adjustable slide buckle (Park Figure 2, above).
	Regarding Claim 8, Park teaches that the lower knee portion comprises a first lower strap affixed to a first end of the lower knee portion, a second lower strap affixed to a second end of the lower knee portion, and an adjustable lower strap fastener configured to secure the first and second lower straps to each other (Park Figure 2, above).
	Regarding Claim 9, Park teaches that the adjustable lower strap fastener comprises an adjustable slide buckle (Park Figure 2, above).
Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20090011404 U) in view of Archuleta (US 20140182041 A1) and further in view of Legenstein (US 5870774 A). Regarding Claim 10, Park teaches the first through fourth elements of the claim, hereinafter (10a), (10b), (10c), and (10d) respectively, but does not teach the fifth and sixth elements, hereinafter (10e) and (10f) respectively. Archuleta teaches (10e); Legenstein teaches (10f). Park teaches
(10a), a knee pad assembly. See rejection for (1a), above.
(10b), an upper leg portion configured to adjustably secure over a thigh of a wearer via a pair of adjustable upper straps having an upper adjustable fastener. See rejection for Claim 6, above.
(10c), a lower knee portion configured to adjustably secure over a knee of a wearer via a pair of adjustable lower straps having a lower adjustable fastener. See rejection for Claim 8, above.
(10d), a pair of flexible connectors that connect the upper leg portion to the lower knee portion. See rejection for (1d), above.
As indicated above, Park does not teach (1e). Archuleta teaches
(10e), a pair of spherical rollers, each spherical roller disposed within a support that is removably secured within an individual socket of a pair of sockets disposed on a front face of the lower knee portion, wherein each spherical roller of the pair of spherical rollers is configured to freely rotate within its respective support. See rejection for (1e), above.
As indicated above, Park does not teach (10f). Legenstein teaches
(10f), a plurality of angled ridges disposed on a lower half of the front face of the lower knee portion, such the angled ridges are positioned below the plurality of spherical rollers, allowing the angled ridges too act as a brake to slow the wearer and the plurality of spherical rollers. See rejection for (1g), above.
Regarding Claim 12, Park teaches that the upper leg portion comprises a padded material. See rejection for Claim 4, above.
Regarding Claim 13, Park teaches that the lower leg portion comprises a padded material. See rejection for Claim 5, above.
Regarding Claim 14, Park teaches that the adjustable upper strap fastener comprises an adjustable slide buckle. See rejection for Claim 7, above.
Regarding Claim 15, Park teaches that the adjustable lower strap fastener comprises an adjustable slide buckle. See rejection for Claim 9, above.
Response to Arguments
Applicant submits that Park, Archuleta, Noble, and any combination thereof, fail to teach, disclose, or suggest at least "wherein each spherical roller of the plurality of spherical rollers comprises an annular support that is re movably secured within a socket of the plurality of sockets, such that each spherical roller rotates freely within its respective annular support; and a plurality of angled ridges disposed on a lower half of the front face of the lower knee portion, such the angled ridges are positioned below the plurality of spherical rollers, allowing the angled ridges too act as a brake to slow the wearer and the plurality of spherical rollers" of Applicant's amended independent claims 1 and 10. Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        

/JAMES M DOLAK/Primary Examiner, Art Unit 3618